Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        29-SEP-2020
                                                        03:08 PM
                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                        STATE OF HAWAI‘I,
          Respondent and Petitioner/Plaintiff-Appellee,

                                vs.

                         SUSAN E. SHAW,
         Petitioner and Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; 1CPC-XX-XXXXXXX)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Nakasone, assigned by reason of vacancy)

          Respondent and Petitioner/Plaintiff-Appellee, State of

Hawai‘i’s application for writ of certiorari filed on

August 19, 2020, is hereby rejected.

          DATED:   Honolulu, Hawai‘i, September 29, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Karen T. Nakasone